UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 17, 2012 JAKKS PACIFIC, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-28104 95-4527222 (Commission File Number) (IRS Employer Identification No.) 22619 Pacific Coast Highway, Malibu, California (Address of Principal Executive Offices) (Zip Code) (310) 456-7799 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On April 17, 2012, JAKKS Pacific, Inc. (the “Company”) issued a press release in response to a letter received today from Oaktree Capital Management, L.P. The Company hereby incorporates by reference the press release dated April 17, 2012, attached hereto as Exhibit 99.1, and made a part of this Item 8.01. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Description Press Release issued by the Company dated April 17, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAKKS PACIFIC, INC. Date: April 17, 2012 By: /s/ JOEL M. BENNETT Name: Joel M. Bennett Title: CFO Index to Exhibits Exhibit No. Description Press release issued by the Company dated April 17, 2012.
